Citation Nr: 1135891	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-00 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a higher evaluation for right hip strain, initially rated noncompensable from July 1, 2004 to March 18, 2007, and at 10 percent since March 19, 2007.

2. Entitlement to an initial compensable evaluation for bilateral hearing loss.

3. Entitlement to a higher initial evaluation than 10 percent for spondylosis of the thoracolumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for each of the disabilities referenced above on the title page. The Veteran filed an appeal from the initial assigned disability evaluations for these conditions.                See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection). 

A hearing was held before a Decision Review Officer (DRO) in January 2007.       A Travel Board hearing was also held in August 2009 before the undersigned Veterans Law Judge. Transcripts of both proceedings are of record. 

At the Travel Board hearing, the Veteran withdrew from contention claims previously on appeal for increased rating for bilateral elbow strain, hypertension, and carpal tunnel syndrome. See 38 C.F.R. § 20.204 (2010).

Also, during pendency of the appeal, a December 2007 RO rating decision granted an increased rating for right hip strain from 0 to 10 percent. Regardless of the award of benefits, the claim for a still higher schedular rating prevails. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise)

The issue involving an increased rating for disability of the thoracolumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. The Veteran has not had any conclusive degree of disability involving malunion of the femur. While there was indication at times of limited mobility, this comprised no more than noncompensable limitation of motion, without diagnoses of underlying arthritis.

2. The Veteran has had hearing impairment no worse than Level II in the left ear, and Level I in the right ear. 



CONCLUSIONS OF LAW

1. The criteria are not met for a higher evaluation for right hip strain, initially rated noncompensable from July 1, 2004 to March 18, 2007, and as 10 percent disabling from March 19, 2007 onwards. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b)    (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5255 (2010).

2. The criteria are not met for an initial compensable evaluation for bilateral hearing loss. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010);            38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.85, Diagnostic Code 6100 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

In regard to the claims on appeal for a higher initial evaluation for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claims  for service connection for a right hip disorder and bilateral hearing loss have been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining VA outpatient treatment records, and arranging for the Veteran  to undergo VA medical examinations. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In support of his claims, the Veteran has provided several personal statements. He has not requested a hearing in connection with this matter. There is no indication of any additional relevant evidence or information that        has not already been obtained. The record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.           § 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability          (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

When evaluating a musculoskeletal disability based upon a range of motion (such as right hip strain), consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. Id.          See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Right Hip Strain

The RO has evaluated right hip strain under provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5255 for impairment of the femur, initially as noncompensable from July 1, 2004 to March 18, 2007, and then at 10 percent since March 19, 2007.

Under Diagnostic Code 5255, malunion of the femur, with a slight level of knee or hip disability warrants a 10 percent rating; a moderate disability, a 20 percent rating; and a marked disability, a 30 percent rating. A fracture of the surgical neck of the femur, with a false joint, corresponds to a 60 percent rating. Fracture of the shaft or anatomical neck with nonunion, without loose motion, and if weightbearing is preserved with the aid of a brace also warrants a 60 percent rating; whereas a fracture of this type with nonunion, with loose motion (spiral or oblique fracture) warrants an 80 percent rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5255. 

The words "slight," "moderate," and "marked" are not defined in the above rating criteria. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Those additional potentially applicable diagnostic codes include Diagnostic Code 5251, for limitation of extension of the thigh, under which a single 10 percent rating is assignable for extension limited to 5 degrees.

Under Diagnostic Code 5252, for limitation of flexion of the thigh, a 10 percent rating is warranted where flexion is limited to 45 degrees; a 20 percent rating where limited to 30 degrees; a 30 percent rating where limited to 20 degrees; and a maximum assignable 40 percent rating, where limited to 10 degrees.

Diagnostic Code 5253 provides for a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees. A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees. 

Normal range of motion for the hips consists of flexion to 125 degrees, extension to 0 degrees, and abduction to 45 degrees. 38 C.F.R. § 4.71a, Plate II.

The Veteran underwent VA Compensation and Pension examination for general evaluation in February 2005. The Veteran at that time complained of pain in the right hip, 3 to 4 out of 10 on the pain scale, which occurred intermittently, and was more likely to occur with walking. He denied stiffness, swelling, heat, and redness. He did state his hips would give out while he was walking. He denied locking, fatigability, or lack of endurance, but stated his hip did pop. Treatment was over-the-counter pain reliever. There was no flare-up history, and no history of subluxation, dislocation, or inflammatory arthritis. On objective physical exam, regarding the right hip, there was no point tenderness over the hip, and no erythema, warmth or effusion. Range of motion consisted of flexion to 110 out of 125 degrees with a pulling sensation at 110 degrees over the anterior inguinal area; extension    30 out of 30 degrees; adduction 25 out of 25 degrees; abduction 45 out of 45 degrees; external rotation 60 out of 60 degrees, and internal rotation 35 out of 40 degrees. There was no change in any of these measurements with repetition or against resistance. Therefore, there was no additional functional limitation due to pain, fatigue, weakness or incoordination with repetitive motion. The diagnosis was, in part, chronic right hip strain. 

Another VA examination was completed in March 2007. The Veteran reported no change in symptoms since the last exam, and that he was still having pain in the right hip controlled by an over-the-counter pain reliever. He complained of pain, instability, giving way, and joint stiffness in the right hip, with locking episodes. The Veteran further reported that during flare-ups he would have aggravation of pain, and limited mobility, but no changes in range of motion. He described numbness bilaterally from the hips to feet when standing, and walking longer than a limited period of time. Objectively, right hip range of motion comprised extension to 30 degrees, with capacity to cross legs, and toe out greater than 15 degrees; flexion to 90 degrees, with pain starting at 70 degrees; abduction to 45 degrees; adduction to 20 degrees; internal rotation to 40 degrees; and external rotation to        60 degrees. The diagnosis given was of right hip strain. 

Upon re-examination in April 2010, the Veteran reported that occasionally he would have a snapping sensation out of nowhere. This could occur a couple of times a day where there would be a "catch" sensation in the front of the hip area that was momentary in nature. He described the right hip condition not really as an incapacitation but just an annoyance. On physical examination, hip range of motion revealed a completely normal exam, with flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees, all done three times with no further loss secondary to pain, endurance, fatigue or incoordination. However, there was palpable just below the anterior superior iliac spine a low snapping tendon. There was no pain over the greater trochanter so it was not an iliotibial band syndrome from an orthopedic point of view. An x-ray showed a normal right hip. As far as the right hip was concerned, there appeared to be a little tendonitis of the non-incapacitating nature which developed a few years previously without any history of trauma or injury, and for which no specific diagnosis could be made based on a completely negative x-ray examination, and a completely normal range of motion, other than the fact that the Veteran could produce some of the noises and one could feel the clicking over the anterior-superior iliac spine area. 

The Board has considered the preceding medical findings in view of the applicable rating criteria, and will continue the existing disability rating scheme for right hip strain, that consisting of an initial noncompensable evaluation, followed by an increase to 10 percent effective March 19, 2007. Applying the rating criteria specifically employed by the RO, under Diagnostic Code 5255, to warrant the next higher 20 percent evaluation there would have to manifest at least moderate disability involving malunion of the femur. Comprehensively considering the record to this point, the Board cannot ascertain that this requirement has been objectively met. Most notably, there is no conclusive showing of malunion of the femur.             An April 2010 VA exam indicated a normal x-ray of the right hip. At most,             the Veteran has reported that the hip joint had a tendency to "pop out" of place. While this would initially seem to indicate a more serious level of disability, there is absolutely no objective physical finding on repeated VA examination that corroborates an underlying orthopedic pathology. The April 2010 VA examiner after a thorough physical exam was not able to give any concrete diagnosis of a right hip disability, apart from mild tendonitis of a non-incapacitating nature. Without concrete demonstration of disability involving mal- or non-union of the femur, particularly one substantiated by x-ray testing, there are no grounds upon which to assign any higher rating under Diagnostic Code 5255, and indeed the existing assignment of a 10 percent rating effective March 19, 2007 in itself appears reflective of complaints of limited motion and the reported "popping" symptomatology and nothing further. There is also no indication of confirmed mild disability involving malunion of the femur any earlier than March 19, 2007, for the same reasons already stated. Again, the RO's utilization of Diagnostic Code 5255 appears to be one in name only, designed to compensate the Veteran for complaints of limited motion on exam in March 2007, and not actually corresponding to a deficiency involving malunion of the femur at any point.

The Board has further considered those diagnostic codes predicated upon limitation of motion, namely Diagnostic Codes 5251 through 5253. In this regard, however, range of motion studies have consistently shown at or near normal results, and nowhere near what would qualify for a compensable rating on this basis.                 For instance, a February 2005 VA examination revealed hip flexion of 110 out of 125 degrees, and internal rotation 35 out of 40 degrees, with all else normal.            The first measurement taken is not even in proximity to what warrants a 10 percent rating under Diagnostic Code 5252, pursuant to which a 10 percent rating is assignable for extension limited to 45 degrees. On re-examination in March 2007, flexion was reduced to 70 degrees when considering the impact of pain on use.        See Deluca, supra. This still did not meet the standard for a minimum 10 percent rating. In any event, as of the April 2010 VA exam, all range of motion findings were deemed entirely normal. Nor for that matter have any of the available findings of noncompensable limitation of motion been accompanied by x-ray evidence of degenerative arthritis, as to potentially support assignment of a 10 percent evaluation prior to March 19, 2007. See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

For these reasons, the Board sees fit to continue the initial noncompensable evaluation for right hip strain, followed by a 10 percent evaluation effective      March 19, 2007.

Bilateral Hearing Loss 

Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Hearing loss disability evaluations range from 0 percent to         100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.    VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.                The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is            30 percent. See 38 C.F.R. § 4.85.

The Veteran underwent VA examination for audiological evaluation in        February 2005. On the authorized audiological evaluation pure tone thresholds,       in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
40
55
LEFT
15
20
50
55
75

Speech audiometry revealed speech recognition ability of 96 percent in the            both ears. The diagnosis given was mild to moderately severe high frequency sensorineural hearing loss in the right ear, and moderate to severe loss in the            left ear.

Another exam was completed in April 2010. This time on audiological evaluation, the results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
65
70
LEFT
35
35
55
70
70

Speech audiometry revealed speech recognition ability of 96 percent in the            both ears. The diagnosis was mild sloping to severe sensorineural hearing loss, bilaterally. The effect on occupation was described as significant, with decreased concentration and hearing difficulty. 

The Board has considered the foregoing evaluative information in view of the applicable rating criteria, and finds that a compensable evaluation for hearing loss  is not warranted. In reviewing the Veteran's hearing capacity since the July 1, 2004 effective date of service connection, the Board's focus will be upon the results of the April 2010 VA examination, as these clearly show the higher degree of auditory acuity impairment than the prior February 2005 exam results. When considering these more recent findings, however, there is still no substantiation for a compensable evaluation under the rating criteria. Reviewing the audiometric findings, the Veteran's hearing loss is consistent with the designation of Level I         in the right ear, and Level II in the left ear. When these results are evaluated together under Table VII, this amounts to a noncompensable rating. See 38 C.F.R.  § 4.85. Further noted is that at no point was there a pattern of "severe" hearing impairment in either the right or left ear, in which situation Table VIA is also for application (under which word discrimination test results are excluded). See 38 C.F.R. § 4.86. Apart from the information conveyed within the foregoing VA examination reports, the Board has no other basis upon which to objectively evaluate the severity of the Veteran's bilateral hearing loss under the schedular rating criteria. 

Accordingly, in view of the above, a noncompensable evaluation for bilateral hearing loss remains the most accurate approximation of the severity of this condition.


Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that his service-connected disabilities under evaluation have caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. Indeed, by all indication he remains employed on a full-time basis. As described in the April 2010 VA examination report, the Veteran is able to continue working regularly in a non-stressful job with no lifting and not a lot of bending around. There also is no indication of a particularly substantial, undue or unusual impact of hearing loss upon functional capacity in a workplace setting. See e.g., Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007) (in view of potential entitlement to extraschedular rating the examiner should describe effect of hearing loss on occupational functioning and daily activities). The Veteran's service-connected disorders have not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown,             9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claims for increased ratings for a            right hip disorder and bilateral hearing loss. This determination takes into full account the potential availability of any further "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claims under review. The preponderance of the evidence is against the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     



ORDER

A higher evaluation for right hip strain, initially rated noncompensable from July 1, 2004 to March 18, 2007, and at 10 percent since March 19, 2007, is denied.

An initial compensable evaluation for bilateral hearing loss is denied.


REMAND

The Board concludes that further development is necessary on the claim for increased rating for spondylosis of the thoracolumbar spine.

The Veteran underwent an April 2010 VA Compensation and Pension examination, pursuant to the Board's prior remand directive, to determine the severity of the service-connected disability at issue, to include obtaining comprehensive range of motion study findings. The exam report specifically reflects that the Veteran on range of motion testing had forward flexion 0 to 90 degrees; however, further noted is that after repetitive movement three times range of motion was "lessened by lack of pain, endurance, or fatigue." Exactly how much less mobility there was, the VA examiner did not say. Unfortunately, the examiner never qualified if there was additional lost range of motion due to functional loss from pain, fatigue, and/or weakness, all information that is crucial under VA law towards evaluating an orthopedic disability premised on limitation of motion. See DeLuca, supra;                 38 C.F.R. §§ 4.45, 4.59. Moreover, the RO when requesting clarification on the subject of functional loss from the April 2010 examination, received a March 2011 addendum that did not ever clarify this point.

As the Board requires an exam for rating purposes that complies with all pertinent law on evaluating orthopedic disability, a new VA examination is in order. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  
Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected disability of the thoracolumbar spine, if possible to be held at the Phoenix VA Medical Center (VAMC). The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected disability of the thoracolumbar spine.  In evaluating the Veteran, the examiner should report complete range of motion findings for the affected joint. The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joint is used repeatedly over a period of time. The examiner should also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination.               If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination. 

It is further requested that the VA examiner identify any and all neurological impairment associated with                    the Veteran's back disorder. The examiner should indicate the frequency and severity of any incapacitating episodes of Intervertebral Disc Syndrome (IVDS).        (Note: An incapacitating episode of IVDS is defined as        an episode of physician prescribed bedrest.) In the alternative, the examiner should denote the overall severity of any IVDS manifestations, i.e., in terms of mild, moderate, severe, etc. 

2. A review of the claims file should then be undertaken. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim for increased rating for disability of the thoracolumbar spine. If the benefit sought on appeal is not granted,         the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to         the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


